          Case 5:20-cv-08011-SLB Document 12 Filed 05/27/21 Page 1 of 33                   FILED
                                                                                  2021 May-27 AM 09:16
                                                                                  U.S. DISTRICT COURT
                                                                                      N.D. OF ALABAMA


                     UNITED STATES DISTRICT COURT
                    NORTHERN DISTRICT OF ALABAMA
                        NORTHEASTERN DIVISION

FREDERICK LAMAR BURNETT,                  )
                                          )
      Petitioner,                         )
                                          )
                                          )   Case No. 5:20-CV-8011-SLB
      vs.                                 )   Crim. Case No. 5:16-CR-154-SLB-
                                          )   SGC-1
                                          )
UNITED STATES OF AMERICA,                 )
                                          )
      Respondent.                         )

                          MEMORANDUM OPINION

      This case is currently pending before the court on petitioner Frederick Lamar

Burnett’s pro se motion to vacate, set aside, or correct his sentence pursuant to 28

U.S.C. § 2255. (Doc. 1; Crim. Doc. 119).1 Mr. Burnett seeks to vacate his

sentence based on two claims of ineffective assistance of appellate counsel and one

claim of denial of counsel during trial. The government has filed a response in

opposition to Mr. Burnett’s Section 2255 motion, arguing that all of Mr. Burnett’s

claims are meritless. (Doc. 10). Mr. Burnett then filed a reply reasserting his

claims. (Doc. 11). For the reasons set forth below, the court finds that


      1
       Citations to documents in the court’s record in petitioner’s motion to vacate
appear as “(Doc. __).” Citations to documents in the court’s record in the criminal
proceedings against petitioner, Case No. 5:16-CR-154-SLB-SGC-1, appear as
“(Crim. Doc. __).” Page number citations refer to the page numbers assigned to
the document by the court’s CM/ECF electronic filing system.
                                          1
         Case 5:20-cv-08011-SLB Document 12 Filed 05/27/21 Page 2 of 33




Mr. Burnett’s motion to vacate is due to be denied on the merits and this action

dismissed.

   I.      BACKGROUND

        On May 25, 2016, Mr. Burnett was charged by indictment with three counts

of wire fraud in violation of 18 U.S.C. § 1343. (Crim. Doc. 1 at 7). The

indictment charged that, between 2005 and 2009, Mr. Burnett—through his

company Lamar—was awarded multiple contracts with the United States

Department of Defense and the United States Army to provide baseball caps and

backpacks to U.S. Army Recruiting Command; the contracts required, in

accordance with United States statutory requirements, that the baseball caps and

backpacks be “100% U.S. MADE.” (Id. at 1–7). Mr. Burnett was charged with

fraudulently obtaining his United States government contracts and purposely

violating the terms of the contracts by using foreign vendors to increase his profits

while taking steps—such as removing “made in China” tags and changing

packaging—to fraudulently pass off the merchandise as being made entirely in the

United States in compliance with the contracts. (Id. at 8–16). The indictment

alleged that, between 2005 and 2009, Mr. Burnett “fraudulently provided Chinese

made products on contracts totaling approximately $6,162,503.00.” (Id. at 16).

According to the indictment, Mr. Burnett engaged in wire fraud on three occasions

by transmitting electronic funds in interstate commerce by wire communication as


                                          2
        Case 5:20-cv-08011-SLB Document 12 Filed 05/27/21 Page 3 of 33




part of his fraudulent scheme; the three charges alleged the illegal transfer of

$344,061.88 on September 27, 2006, $353,262.00 on March 11, 2008, and

$785,807.88 on February 5, 2009, from the Defense Finance and Accounting

Service to his own bank account as part of his fraudulent scheme. (Id. at 17).

      Mr. Burnett entered a plea of not guilty and proceeded to go to trial before a

jury. At trial, Mr. Burnett was represented by attorneys from the Office of the

Federal Public Defender. During the first days of trial, the government put on

evidence from multiple witnesses to establish that Mr. Burnett defrauded the

United States government by purposefully using Chinese-made goods to fulfill

contracts he had solicited that required that products be made entirely in the United

States. (See generally Crim. Docs. 106, 107, 108, 109, 110). On Friday, April 24,

2017—day five of Mr. Burnett’s seven-day trial—the government finished

presenting its evidence and Mr. Burnett’s defense moved for a judgment of

acquittal, arguing that the government had not proven intent to defraud. (Crim.

Doc. 110 at 35). The government reasserted its evidence that Mr. Burnett was

aware that the goods he produced were required to be 100% made in America, but

that he purposefully obtained goods made in China and made them look as if they

had been made in America. (Id. at 38–54). The court stated that there was

“evidence as to all the allegations in the indictment” and as to all of the elements of

wire fraud for each charge against Mr. Burnett. (Id. at 55–59).


                                           3
        Case 5:20-cv-08011-SLB Document 12 Filed 05/27/21 Page 4 of 33




      Mr. Burnett’s counsel then brought up the issue of the statute of limitations

as a basis for acquittal. (Crim. Doc. 110 at 59). Mr. Burnett’s counsel argued that

the government was relying on the Wartime Suspension of Limitations Act

(“WSLA”), 18 U.S.C. § 3287, to suspend the running of the otherwise-expired

statute of limitations, and asserted that whether the WSLA applied was a matter on

which the government should have presented evidence to the jury. (Id.). The

government responded that the operation of the statute of limitations and the

WSLA was a legal matter for the court that should have been raised pretrial; the

government also stated that the Eleventh Circuit case United States v. Frediani,

790 F.3d 1196 (11th Cir. 2015), was “directly on point as to fraud of any kind

against the government being within the wartime statute of limitations.” (Id.).

      Like the government, the court noted that Mr. Burnett’s defense team had

not raised the statute of limitations issue pretrial; the defense responded that it was

their position that there was no deficiency in the indictment that should have been

raised pretrial, and that the jury had to find facts that the WSLA exception applied.

(Crim. Doc. 110 at 60). Mr. Burnett’s counsel stated that it was the defense’s

position that the allegations in the indictment, if proven, would show that the

WSLA applied, but that those facts had to be found by the jury. (Id. at 63). The

government argued that the WSLA applied because the United States was at war as

required by the statute and because Mr. Burnett had perpetrated fraud against the


                                           4
        Case 5:20-cv-08011-SLB Document 12 Filed 05/27/21 Page 5 of 33




government. (Id. at 63–65). The court stated that it did not see the WSLA issue as

being one that required a jury finding. (Id. at 65). The government then pointed

out that another judge on this court had previously ruled that the statute of

limitations was tolled in a similar case under the WSLA; the court said that it

would consider the cases that the government had mentioned and then rule on the

defense’s motion for judgment of acquittal based on the statute of limitations. (Id.

at 66–70).

      After moving for acquittal, Mr. Burnett’s counsel told the court that they had

not expected to put Mr. Burnett on the witness stand until the following Monday

and that there were still a lot of exhibits that they needed to organize before Mr.

Burnett took the stand. (Crim. Doc. 110 at 77). The court granted a request from

defense counsel to wait to put Mr. Burnett on the stand until Monday, rather than

putting him on the stand that afternoon. (Id.). The government asked for

reciprocal discovery as to the defense exhibits, and the court directed the defense

to have the information to the government by 5:00 pm Friday evening. (Id. at 82).

      The trial resumed on Monday and, before Mr. Burnett took the stand to

testify on his own behalf, the court brought up the statute of limitations issue.

(Crim. Doc. 111 at 3). The court stated that the application of the WSLA was not a

matter for the jury. The court also stated that the issue would have been better

presented in a motion to dismiss filed before trial, though the court noted that it did


                                           5
        Case 5:20-cv-08011-SLB Document 12 Filed 05/27/21 Page 6 of 33




not necessarily think the defense was “required” to raise the issue in a pretrial

motion to dismiss. (Id.). The court directed the defense to file a brief on the issue

to preserve it for appeal, but also remarked that the issue might already be waived.

(Id. at 3–4).

       At the beginning of the day on Tuesday, the final day of Mr. Burnett’s trial,

Mr. Burnett passed the court a note requesting a Rule 104 hearing—a preliminary

hearing outside of the presence of the jury about whether a witness is qualified.

(Crim. Doc. 112 at 3); Fed. R. Evid. 104. The court said that it would hold the

hearing but, first, would let Mr. Burnett talk to his attorneys. (Crim. Doc. 112 at

4). The court stated that—according to Mr. Burnett’s note—Mr. Burnett’s

attorneys had not been talking to their client because he was on the witness stand.

The court then stated, “I don’t say that that has to happen in a criminal trial [ . . . ]

you all can talk to him right now, and we will look into whatever he wants to put

on the stand.” Mr. Burnett’s counsel responded that they could resolve the matter

through redirect and the court said that was fine. (Id.). The court subsequently

stated for the benefit of the government that Mr. Burnett’s lawyers had not been

speaking to him since cross-examination began. (Id. at 5). The court noted that, to

its recollection, it had never prohibited a defendant’s counsel from talking to the

defendant in a criminal trial at any time during cross-examination. (Id.). The

government then stated that preventing the defendant from talking to counsel was


                                            6
         Case 5:20-cv-08011-SLB Document 12 Filed 05/27/21 Page 7 of 33




reversible error, and the court responded, “I’m glad I have never done it.” (Id. at

5–6). The court went on to say that it had allowed counsel to speak with

Mr. Burnett, and his counsel said that they could clear up any issues on redirect.

(Id. at 6).

       After the close of evidence, the defense renewed its Rule 29 motion for

acquittal. (Crim. Doc. 112 at 74). The court immediately denied the motion in

part, finding that there was sufficient evidence to support conviction on all charges.

(Id. at 74–75). The court reserved judgment regarding the statute of limitations

issue at that time. (Id. at 75). However, the court did determine that it would not

present the statute of limitations issue to the jury or give a jury instruction on the

issue. (Id. at 88). The court again mentioned that the failure of the defense to raise

the statute of limitations issue pretrial might result in waiver of the issue. (Id.).

       The jury found Mr. Burnett guilty on all charges. (Crim. Doc. 112 at 166);

(Crim. Doc. 74). After the jury returned the verdict, the court noted to Mr. Burnett

that it “could not think of better lawyers to try your case” because Mr. Burnett’s

attorneys were so impressive and did “an outstanding job.” (Crim. Doc. 112 at

169). The court also stated that the Eleventh Circuit’s opinion in the Frediani case

was dispositive on the statute of limitations issue, then denied acquittal based on

the statute of limitations. (Id.).

       After his conviction, Mr. Burnett filed a “Motion to Determine Conflict of


                                            7
        Case 5:20-cv-08011-SLB Document 12 Filed 05/27/21 Page 8 of 33




Interest,” requesting that the court determine whether there was a conflict of

interest between Mr. Burnett and his attorneys because Mr. Burnett asked his

attorneys to seek a new trial based on ineffective assistance of counsel. (Crim.

Doc. 78). The court determined that there was no conflict of interest “because a

claim of ineffective assistance of trial counsel is without arguable merit.” (Crim.

Doc. 79 at 1). The court stated that trial counsel’s performance was “sterling”

because counsel was “well prepared” and argued effectively. (Id. at 3). The court

also stated that Mr. Burnett could not make the requisite showing of prejudice for a

claim of ineffective assistance of counsel because the evidence against him “was

so overwhelming.” (Id.).

      The court sentenced Mr. Burnett to 48 months’ imprisonment on all three

charges, to run concurrently. (Crim. Doc. 94 at 2). At his sentencing, Mr. Burnett

said that he wanted to “renew [his] motion for a 104 hearing for my Sixth

Amendment violation.” (Crim. Doc. 101 at 20). When the court questioned

Mr. Burnett on what exactly he was requesting, he said that he wanted a hearing

for his “Sixth Amendment violation that happened during trial.” (Id.). The court

said that it had never seen better counsel than Mr. Burnett’s, noted that his

representation was “outstanding,” and denied “any motion for any type of

hearing.” (Id. at 21). Mr. Burnett explained to the court that he could not speak

with his lawyers during the weekend recess before he took the stand on the


                                          8
          Case 5:20-cv-08011-SLB Document 12 Filed 05/27/21 Page 9 of 33




Monday of his trial and during his testimony. (Id.). He said that his lawyers would

not speak to him during that time, so he had no legal representation; Mr. Burnett

stated that he wanted a hearing on the issue to preserve it for the record. (Id. at

22). The court again denied a hearing 2 and noted that Mr. Burnett had

representation and had the right to choose if he wanted to testify; the court also

repeated that it had never seen better representation than Mr. Burnett’s counsel.

(Id. at 22–23). The court reiterated that the evidence against Mr. Burnett was

“overwhelming of [his] guilt.” (Id. at 24).

      Mr. Burnett timely filed a direct appeal. (Crim. Doc. 97). He raised three

arguments on appeal: (1) that the district court had erred by excluding testimony

from a witness for the defense; (2) that the district court had erred in calculating his

loss amount; and (3) that his sentence was unreasonable. United States v. Burnett,

760 F. App’x 759 (11th Cir. 2019). On February 11, 2019, the Eleventh Circuit

entered an opinion affirming Mr. Burnett’s conviction and sentence. (Crim. Doc.


      2
         As noted above, when it was brought to the court’s attention during trial
that the Defendant’s counsel was allegedly not talking to their client during his
cross-examination, the court informed counsel that they could speak to their client
during his cross-examination and allowed them to speak with him privately before
his cross-examination resumed. Of course, such conversation between Defendant
and counsel had to occur during regularly scheduled breaks in the trial.
       In civil trials, the undersigned’s practice is generally not to allow
conversation about the substance of the issues and facts in the case between
lawyers and their clients during cross-examination. In criminal cases, defendants
are obviously allowed to speak to their counsel about any issues during court
breaks, including during cross-examination.
                                           9
             Case 5:20-cv-08011-SLB Document 12 Filed 05/27/21 Page 10 of 33




116-1). Mr. Burnett did not file a petition for certiorari with the United States

Supreme Court. As a result, his conviction became final on May 13, 2019.3

Mr. Burnett timely filed the instant Section 2255 motion on April 13, 2020. (Doc.

1); (Crim. Doc. 119); see 28 U.S.C. § 2255(f) (setting forth the statute of

limitations for Section 2255 motions).

   II.         STANDARD OF REVIEW

         After a defendant is convicted and sentenced, Section 2255 allows a federal

prisoner to file a motion in the sentencing court “to vacate, set aside or correct the

sentence” on the basis “that the sentence was imposed in violation of the

Constitution or laws of the United States, or that the court was without jurisdiction

to impose such a sentence, or that the sentence was in excess of the maximum

authorized by law, or is otherwise subject to collateral attack.” 28 U.S.C.

§ 2255(a). A federal prisoner seeking relief under Section 2255 bears the burden

of proving his claims. See Beeman v. United States, 871 F.3d 1215, 1221 (11th

Cir. 2017) (stating, in examining claims under Johnson v. United States, 576 U.S.

591 (2015), that “like any other § 2255 movant, a Johnson § 2255 claimant must


         3
        “[W]hen a prisoner does not petition for certiorari, his conviction does not
become ‘final’ for purposes of [§ 2255(f)(1)] until the expiration of the 90-day
period for seeking certiorari.” Kaufmann v. United States, 282 F.3d 1336, 1338
(11th Cir. 2002). Here, the ninetieth day from February 11, 2019, was May 12,
2019. Because May 12, 2019, was a Sunday, Mr. Burnett’s conviction became
final on Monday, May 13, 2019. See Fed. R. Civ. P. 6(a)(1) (governing computing
of time).
                                           10
          Case 5:20-cv-08011-SLB Document 12 Filed 05/27/21 Page 11 of 33




prove his claim”). Where a prisoner seeks an evidentiary hearing, “a federal court

must consider whether such a hearing could enable an applicant to prove the

petition’s factual allegations, which, if true, would entitle the applicant to federal

habeas relief.” Schriro v. Landrigan, 550 U.S. 465, 474 (2007). But “if the record

refutes the applicant’s factual allegations or otherwise precludes habeas relief, a

district court is not required to hold an evidentiary hearing.” Id.

   III.     DISCUSSION

      Mr. Burnett raises three claims in his Section 2255 motion. (Doc. 1; Crim.

Doc. 119). First, he asserts that his appellate counsel was ineffective for failing to

raise arguments related to the WSLA. (Doc. 1 at 30–56). Second, Mr. Burnett

asserts that he was unconstitutionally denied counsel during trial. (Id. at 56–79).

Finally, Mr. Burnett argues that his appellate counsel was ineffective for failing to

argue that the trial court violated his “protected autonomy right.” (Id. at 80–84).

Mr. Burnett seeks an evidentiary hearing on all of his claims. The court will

address each claim in turn.

      1. Ineffective Assistance of Appellate Counsel Regarding the WSLA

      In his first claim for relief, Mr. Burnett raises two separate but related

subclaims of ineffective assistance by his appellate counsel. (Doc. 1 at 30–56). He

argues that his appellate counsel was ineffective for failing to argue that the trial

court erred in denying his motion for acquittal based on the statute of limitations.


                                           11
       Case 5:20-cv-08011-SLB Document 12 Filed 05/27/21 Page 12 of 33




(Id. at 30–47). He also argues that his appellate counsel was ineffective for failing

to argue that the district court erred by excluding Mr. Burnett’s requested jury

instructions relating to the statute of limitations. (Id. at 47–53).

      “Claims of ineffective assistance of appellate counsel are governed by the

same standards applied to trial counsel,” which are set forth in Strickland v.

Washington, 466 U.S. 668 (1984). Philmore v. McNeil, 575 F.3d 1251, 1264 (11th

Cir. 2009) (citing Heath v. Jones, 941 F.2d 1126, 1130 (11th Cir. 1991)). To show

ineffective assistance of counsel under Strickland, a petitioner must demonstrate

that: (1) his counsel’s performance was deficient such that the performance “fell

below an objective standard of reasonableness”; and (2) he suffered prejudice as a

result of that deficiency. Strickland, 466 U.S. at 687–88. To prove prejudice, the

“defendant must show that there is a reasonable probability that, but for counsel’s

unprofessional errors, the result of the proceeding would have been different.” Id.

at 694. “A reasonable probability is a probability sufficient to undermine

confidence in the outcome” of the proceeding. Id.

      In the appellate context, the Supreme Court has observed that “it is difficult

to demonstrate that counsel was incompetent” for failing to raise a particular

claim. Smith v. Robbins, 528 U.S. 259, 288 (2000). “[A]ppellate counsel who files

a merits brief need not (and should not) raise every nonfrivolous claim, but rather

may select from among them in order to maximize the likelihood of success on


                                           12
       Case 5:20-cv-08011-SLB Document 12 Filed 05/27/21 Page 13 of 33




appeal.” Id. The Supreme Court has noted that, in fact, a “brief that raises every

colorable issue runs the risk of burying good arguments [ . . . ] in a verbal mound

made up of strong and weak contentions.” Jones v. Barnes, 463 U.S. 745, 753

(1983). Thus, “[a]ppellate counsel is not ineffective for failing to raise claims

‘reasonably considered to be without merit.’” United States v. Nyhuis, 211 F.3d

1340, 1344 (11th Cir. 2000) (quoting Alvord v. Wainwright, 725 F.2d 1282, 1291

(11th Cir. 1984)).

      A. Statute of Limitations

      In his first subclaim, Mr. Burnett asserts that his appellate counsel should

have argued that the district court erred by denying his motion for judgment of

acquittal based on the statute of limitations because the WSLA did not apply to his

offenses, so the statute of limitations had already run for his charges. (Doc. 1 at

30–47). He argues that the WSLA did not apply to his charges because, while

fraud was an element of his offenses, defrauding the United States specifically was

not an essential ingredient of the elements of his wire fraud charges because the

elements of wire fraud do not include the United States as a victim. (Id.). Mr.

Burnett cannot succeed on his claim that his appellate counsel was ineffective

because Mr. Burnett’s WSLA claim could reasonably be considered to be without

merit. See Nyhuis, 211 F.3d at 1344.

      Mr. Burnett was convicted of three counts of wire fraud in violation of 18


                                          13
       Case 5:20-cv-08011-SLB Document 12 Filed 05/27/21 Page 14 of 33




U.S.C. § 1343, which occurred between 2005 and 2009. (Crim. Doc. 1 at 17). The

wire fraud statute applies where, “having devised or intending to devise any

scheme or artifice to defraud, or for obtaining money or property by means of false

or fraudulent pretenses, representations, or promises,” a defendant makes a wire

transmission in interstate commerce “for the purpose of executing such scheme or

artifice.” 18 U.S.C. § 1343. The statute of limitations for wire fraud is typically

five years. 18 U.S.C. § 3282. Thus, under typical circumstances, the statute of

limitations for Mr. Burnett’s offenses would have run by 2014 because his last

offense was committed in 2009; Mr. Burnett was not indicted until 2016. (Crim.

Doc. 1).

      However, the WSLA provides an exception to the normal statute of

limitations when the United States is at war. Frediani, 790 F.3d at 1200. The

WSLA provides:

      When the United States is at war or Congress has enacted a specific
      authorization for the use of the Armed Forces, as described in section
      5(b) of the War Powers Resolution (50 U.S.C. 1544(b)), the running
      of any statute of limitations applicable to any offense (1) involving
      fraud or attempted fraud against the United States or any agency
      thereof in any manner, whether by conspiracy or not, or (2) committed
      in connection with the acquisition, care, handling, custody, control or
      disposition of any real or personal property of the United States, or (3)
      committed in connection with the negotiation, procurement, award,
      performance, payment for, interim financing, cancelation, or other
      termination or settlement, of any contract, subcontract, or purchase
      order which is connected with or related to the prosecution of the war
      or directly connected with or related to the authorized use of the
      Armed Forces, or with any disposition of termination inventory by

                                         14
       Case 5:20-cv-08011-SLB Document 12 Filed 05/27/21 Page 15 of 33




      any war contractor or Government agency, shall be suspended until 5
      years after the termination of hostilities as proclaimed by a
      Presidential proclamation, with notice to Congress, or by a concurrent
      resolution of Congress.

18 U.S.C. § 3287. The Eleventh Circuit has held that Congress authorized the use

of armed forces in response to the terrorist attacks on September 11, 2001, and for

the Invasion of Iraq, and those hostilities have not yet terminated. Id. at 1200–01.

Thus, the WSLA is currently in effect and tolls the statute of limitations for

qualifying offenses. Id.

      Mr. Burnett does not contest that the WSLA is currently in effect, but

instead asserts that his appellate counsel should have argued that his wire fraud

charges were not the sort of offenses covered by the WSLA because the elements

of wire fraud do not require that the offense be against the United States. (Doc. 1

at 30–47). In support of his argument, Mr. Burnett relies heavily on the Supreme

Court’s decision in Bridges v. United States, which held that “the wartime

suspension of limitations authorized by Congress is limited strictly to offenses in

which defrauding or attempting to defraud the United States is an essential

ingredient of the offense charged.” 346 U.S. 209, 221 (1953). However, Bridges

does not provide the compelling argument that Mr. Burnett believes it does, and

Mr. Burnett cannot show that his argument would have created a meritorious claim

on appeal. So, he cannot show deficient performance or prejudice as to his

appellate counsel’s performance. See Strickland, 466 U.S. at 687–88.

                                          15
       Case 5:20-cv-08011-SLB Document 12 Filed 05/27/21 Page 16 of 33




      As an initial matter, Mr. Burnett reads the holding in Bridges overly broadly.

Bridges dealt with charges of fraudulent activity relating to naturalization; the

Supreme Court held that the WSLA did not apply to those charges because “none

of them involve[d] the defrauding of the United States in any pecuniary manner or

in a manner concerning property.” Bridges, 346 U.S. at 221. The case focused on

whether “fraud is an essential ingredient” of an offense more than it focused on

whether the victimhood of the United States was an essential ingredient of a

charged offense. Id. at 222. Additionally, in a companion case decided the same

day, the Supreme Court again dissected the fraud requirement of the WSLA and

stated that the WSLA applies “to all offenses which are fairly identifiable as those

in which fraud is an essential ingredient.” United States v. Grainger, 346 U.S.

235, 244 (1953). While Bridges and Granger both hold that fraud must be an

essential ingredient of an offense against the United States for the WSLA to apply,

neither states the proposition that the “against the United States” requirement of

the WSLA must be memorialized in the statute of conviction for an offense for the

WSLA to apply. See 18 U.S.C. § 3287.

      Emphasizing that point, cases in this Circuit and this district have applied the

WSLA to charges in which the defendant’s offense was against the United States

but the general offense of conviction does not statutorily require that the offense be

against the United States. For instance, in the Eleventh Circuit’s Frediani case, the


                                          16
          Case 5:20-cv-08011-SLB Document 12 Filed 05/27/21 Page 17 of 33




WSLA applied to convictions related to fraud involving aircraft parts, a violation

of 18 U.S.C. § 38(a), which does not require that the fraud be against the United

States or any of its agencies. Frediani, 790 F.3d at 1197; 18 U.S.C. § 38(a).4

Similarly, prior to Mr. Burnett’s conviction, another judge in this district ruled that

the WSLA applied to extend the statute of limitations for charges of wire fraud in

violation of 18 U.S.C. § 1343—the same statute under which Mr. Burnett was

convicted. See Terry v. United States, No. 512-CR-00455-RDP-TMP, 2018 WL

3475435, at *1, *4 (N.D. Ala. July 19, 2018) (opinion in postconviction action

summarizing the criminal proceedings). In the defendant’s postconviction

proceedings, the court clarified that the defendant’s appellate counsel was not

ineffective for failing to argue that the WSLA did not apply because the argument

lacked merit, as the WSLA applied to the defendant’s fraud against the

government. Id. at *13 & n.4. The Eleventh Circuit later determined that the

defendant was not entitled to a certificate of appealability on the district court’s

ruling in the defendant’s postconviction proceedings because counsel was not

required to raise a novel claim of questionable merit. Terry v. United States, No.

18-13587-C, 2019 WL 4138400, at *1 (11th Cir. May 15, 2019), cert. denied, 141

      4
        The appeal in Frediani dealt with the issue of whether hostilities were
ongoing such that the WSLA applied; the Eleventh Circuit did not directly address
the issue of whether the offense was covered under the substance of the WSLA.
However, the absence of the issue suggests an understanding that an offense that
does not list the United States as a victim under the statute can still qualify as a
covered offense under the WSLA.
                                           17
       Case 5:20-cv-08011-SLB Document 12 Filed 05/27/21 Page 18 of 33




S. Ct. 406 (2020).

      Mr. Burnett seeks to overcome the lack of favorable law in this Circuit by

relying on cases from outside of the Eleventh Circuit, but his arguments are not

compelling. In his motion and his reply brief, Mr. Burnett cites the Tenth Circuit’s

decision in United States v. DeLia, 906 F.3d 1212 (10th Cir. 2018), to argue that

his wire fraud was not covered by the WSLA because there was no element of

proof requiring that the offense was committed against the government. (Doc. 1 at

35, 45); (Doc. 11 at 16–19). However, DeLia is distinguishable from Mr.

Burnett’s case. In DeLia, the Tenth Circuit held that a healthcare fraud charge did

not fall under the purview of the WSLA because health care fraud did not have

defrauding the government as an element and

      [n]othing required the jury to find that [the defendant] had defrauded
      the federal government or a federal agency. In fact, the indictment
      alleged that DeLia had executed a scheme ‘to defraud money and
      property owned by and under the custody and control of the
      Oklahoma Health Care Authority, a health benefit program.’

DeLia, 906 F.3d at 1220. Thus, the court found that the WSLA did not apply

because the defendant was not charged with defrauding the United States or a

federal agency, but, rather, with defrauding a state agency. See id. In Mr.

Burnett’s case, on the other hand, the indictment clearly alleged that Mr. Burnett

defrauded the United States government through his purposeful violations of

contracts with the United States Department of Defense and the United States


                                         18
       Case 5:20-cv-08011-SLB Document 12 Filed 05/27/21 Page 19 of 33




Army. (Crim. Doc. 1). The indictment did not allege any other victim of the

fraud, so—to find Mr. Burnett guilty of the offenses—a jury necessarily had to find

that Mr. Burnett had defrauded the United States government. Accordingly, the

court does not find Mr. Burnett’s reliance on DeLia compelling.

      Mr. Burnett also relies on United States v. Doost, No. 1:17-CR-00109-APM,

2019 WL 1560114 (D.D.C. Apr. 10, 2019), a decision from the District Court for

the District of Columbia, and United States v. Kousisis, No. 18-130, 2019 U.S.

Dist. LEXIS 151502 (E.D. Pa. June 17, 2019), a case from the Eastern District of

Pennsylvania. (Doc. 11 at 17–19). In Doost, the District Court for the District of

Columbia found that charges of false statements and money laundering did not fall

under the WSLA because neither of the charges “required proof of fraud to secure

a conviction” or “require[d] fraud as an essential element.” Doost, No. 1:17-CR-

00109-APM, 2019 WL 1560114, at *13–14. Similarly, in Kousisis the District

Court for the Eastern District of Pennsylvania found that charges of false

statements did not fall under the WSLA because the elements of the false statement

offenses did not require fraud. Kousisis, No. 18-130, 2019 U.S. Dist. LEXIS

151502, at *45–*54. Mr. Burnett’s case is clearly distinguishable from Doost and

Kousisis because, unlike charges of false statements and money laundering, his

charges of wire fraud had fraud as an essential ingredient. Further undermining

Mr. Burnett’s reliance on these cases, the defendants in both Kousisis and Doost


                                         19
       Case 5:20-cv-08011-SLB Document 12 Filed 05/27/21 Page 20 of 33




were also charged with wire fraud in violation of 18 U.S.C. § 1343—like Mr.

Burnett—but did not challenge the timeliness of those charges under the WSLA.

Id. at *2; Doost, No. 1:17-CR-00109-APM, 2019 WL 1560114, at *1, *12 n.5.

Accordingly, Doost and Kousisis do not directly apply to Mr. Burnett’s case, in

which he seeks to argue that his wire fraud charges do not fall under the WSLA.

      Finally, it is worth noting that Mr. Burnett’s argument focuses on the first

category of covered offenses under the WSLA, offenses “involving fraud or

attempted fraud against the United States.” 18 U.S.C. § 3287. However, his

offenses could also qualify as covered offenses under the third category of the

WSLA for offenses

      committed in connection with the negotiation, procurement, award,
      performance, payment for, interim financing, cancelation, or other
      termination or settlement, of any contract, subcontract, or purchase
      order which is connected with or related to the prosecution of the war
      or directly connected with or related to the authorized use of the
      Armed Forces.

Id. Mr. Burnett was convicted of wire fraud connected to the procurement and

performance of contracts with the Department of Defense and the United States

Army for Army recruitment efforts. (Crim. Doc. 1). Courts have applied the third

category of the WSLA where defendants were engaged in fraud relating to

recruiting for the armed forces. United States v. Melendez-Gonzalez, 892 F.3d 9,

14–15 (1st Cir. 2018) (holding that the WSLA applied to offenses including wire

fraud that were related to National Guard recruitment, but not specifically

                                         20
       Case 5:20-cv-08011-SLB Document 12 Filed 05/27/21 Page 21 of 33




addressing which provision of the WSLA applied); United States v. Jucutan, 756

F. App’x 691, 692 (9th Cir. 2018) (holding that the district court correctly

determined that the third prong of the WSLA applied to offenses relating to

administration of the Army Reserve recruiting program). Accordingly, in addition

to falling under the first category of offenses covered by the WSLA, Mr. Burnett’s

offenses could also have fallen under the third category.

      In light of the relevant law, Mr. Burnett cannot make the difficult showing

necessary to prove that his appellate counsel was ineffective for failing to argue

that the district erred by denying acquittal based on the statute of limitations and

the WSLA. See Smith, 528 U.S. at 288. Mr. Burnett’s counsel raised three issues

on appeal. Burnett, 760 F. App’x 759. Counsel was not deficient for failing to

raise an additional claim. See Smith, 528 U.S. at 288.

      Further, Mr. Burnett cannot show prejudice because he cannot show that

there was a reasonable probability that the claim would succeed on appeal. See

Strickland, 466 U.S. at 694. As discussed above, the law in this Circuit—which

has applied the WSLA to offenses whose statutory language does not contain an

element requiring that the United States must be a victim of the offense—

undermines Mr. Burnett’s argument. See Frediani, 790 F.3d at 1197; Terry, No.

18-13587-C, 2019 WL 4138400, at *1 (11th Cir.). Further, none of the law that

Mr. Burnett cites actually states that “against the United States” must be part of the


                                          21
       Case 5:20-cv-08011-SLB Document 12 Filed 05/27/21 Page 22 of 33




statute of conviction for an offense. The fact that Mr. Burnett was convicted on an

indictment in which the United States was the only alleged victim of his offenses—

which contained monetary fraud as an essential ingredient—makes a very

compelling argument that Mr. Burnett’s fraud was against the United States such

that the first prong of the WSLA applied. See 18 U.S.C. § 3287. Finally, there is

also a good argument that the WSLA applied to Mr. Burnett’s charges not only

under the first prong of the WSLA, but also under the third. See id. Accordingly,

Mr. Burnett’s claim could reasonably be considered to be without merit, and his

appellate counsel was not ineffective for failing to raise the claim. See Nyhuis, 211

F.3d at 1344. Mr. Burnett’s first subclaim is, therefore, due to be denied.

      B. Jury Instructions

      In his second subclaim, Mr. Burnett argues that his appellate counsel was

ineffective for failing to argue that the trial court erred by not instructing the jury

on the statute of limitations to allow the jury to decide the WSLA issue. (Doc. 1 at

47–56). Mr. Burnett cannot succeed on his claim that his appellate counsel was

ineffective because he cannot make the required showing of deficient performance

or prejudice. See Strickland 466 U.S. at 687–88.

      As an initial matter, a defense based on the statute of limitations is not

jurisdictional and, thus, is an affirmative defense that can be waived. United States

v. Najjar, 283 F.3d 1306, 1309 (11th Cir. 2002). Under Federal Rule of Criminal


                                           22
       Case 5:20-cv-08011-SLB Document 12 Filed 05/27/21 Page 23 of 33




Procedure 12(b), a defense alleging a defect in instituting the prosecution—

including preindictment delay—or a defect in the indictment or information, “must

be raised by pretrial motion if the basis for the motion is then reasonably available

and the motion can be determined without a trial on the merits.”

Fed. R. Crim. P. 12(b). Based on Rule 12, the Eleventh Circuit has held that

“when a statute of limitations defense is clear on the face of the indictment and

requires no further development of facts at trial, a defendant waives his right to

raise that defense by failing to raise it in a pretrial motion.” United States v.

Ramirez, 324 F.3d 1225, 1228–29 (11th Cir. 2003) (per curiam). Here,

Mr. Burnett did not raise his statute of limitations defense—which was clear on the

face of the indictment because it dealt with the applicability of the WSLA to the

charged offenses—in a pretrial motion; instead, his counsel raised the issue at trial

in a motion for acquittal. (Crim. Doc. 110 at 59–60, 63); (Crim. Doc. 112 at 74).

Thus, the statute of limitations issue was waived, and no jury instruction was

merited. See id. Therefore, Mr. Burnett’s appellate counsel was not ineffective for

failing to raise an issue without merit. See Nyhuis, 211 F.3d at 1344.

      Even if the statute of limitations issue was not waived, Mr. Burnett cannot

show that his appellate counsel was ineffective for failing to argue that the district

court erred by not giving jury instructions on the statute of limitations and the

WSLA. The Eleventh Circuit did note in Ramirez that waiver of a statute of


                                           23
       Case 5:20-cv-08011-SLB Document 12 Filed 05/27/21 Page 24 of 33




limitations issue due to the failure to file a pretrial motion would not necessarily

always apply because “there may be times when a statute of limitations defense

cannot be raised before trial because the development of facts pertaining to that

defense is necessary.” Ramirez, 324 F.3d at 1228. Mr. Burnett’s counsel thought

that his case was one such situation. (Crim. Doc. 110 at 60). The court disagrees,

but, even if that were true, Mr. Burnett cannot show that a claim regarding the trial

court’s failure to give a jury instruction would have had a reasonable probability of

success on appeal. See Strickland, 466 U.S. at 694.

      A district court errs in refusing to give a jury instruction only if “the

instruction ‘(1) is correct, (2) is not substantially covered by other instructions

which were delivered, and (3) deals with some point so ‘vital’ that the failure to

give the requested instruction seriously impaired the defendant’s ability to

defend.’” United States v. Mayweather, 991 F.3d 1163, 1175 (11th Cir. 2021)

(quoting United States v. Ruiz, 59 F.3d 1151, 1154 (11th Cir. 1995)). The

Eleventh Circuit has held that, where there is conflicting factual evidence

regarding when offenses occurred, courts should issue a statute of limitations

instruction to the jury. See United States v. Edwards, 968 F.2d 1148, 1153 (11th

Cir. 1992) (holding that a jury instruction on the statute of limitations should have

been given where the jury “could have found that the 1983 offenses occurred

outside of the limitations period”). However, “the interpretation and application of


                                           24
       Case 5:20-cv-08011-SLB Document 12 Filed 05/27/21 Page 25 of 33




a statute of limitations is a legal question.” United States v. Farias, 836 F.3d 1315,

1323 (11th Cir. 2016). Questions of law are decided by the court, not the jury. See

United States v. Houston, 456 F.3d 1328, 1340 (11th Cir. 2006) (stating that

whether a defendant’s prior conviction fell into a certain category was “a question

of law, to be decided by the court, not a question of fact”).

      In this case, there is no factual question regarding whether Mr. Burnett’s

wire fraud counts fell within the statute of limitations as extended by the WSLA.

Mr. Burnett makes no argument that there was a factual issue at trial regarding the

date when his offenses were committed. Further, the indictment against

Mr. Burnett alleged fraud only against the United States government. (Crim. Doc.

1). No other victim of Mr. Burnett’s fraud was alleged, so, for the jury to find

Mr. Burnett guilty of the charged offenses, he necessarily committed fraud against

the United States. In fact, even Mr. Burnett’s own counsel acknowledged that the

allegations in the indictment, if proven, would show that the WSLA applied.

(Crim. Doc. 110 at 63). Accordingly, there was no conflicting factual evidence

relating to the statute of limitations that needed to be decided by the jury; either

Mr. Burnett was guilty and the WSLA applied or he was not guilty and the statute

of limitations issue was moot. See Edwards, 968 F.2d at 1153.

      Mr. Burnett’s arguments instead deal with the legal applicability of the

WSLA to his offenses—a question of law. See Farias, 836 F.3d at 1323. Thus,


                                          25
       Case 5:20-cv-08011-SLB Document 12 Filed 05/27/21 Page 26 of 33




the question was one for the court, not the jury. See Houston, 456 F.3d at 1340.

Mr. Burnett’s appellate counsel had no basis to argue that the district court erred in

failing to give a jury instruction regarding the WSLA because such a failure was

appropriate and did not impair Mr. Burnett’s ability to mount a defense. See

Mayweather, 991 F.3d at 1175. Accordingly, Mr. Burnett’s appellate counsel was

not ineffective for failing to bring a meritless claim, and his claim is due to be

denied. See Nyhuis, 211 F.3d at 1344.

      2. Denial of Counsel

      In his second claim for relief, Mr. Burnett argues that he was

unconstitutionally denied his Sixth Amendment right to consult with counsel

because his counsel refused to speak to him for over 87 hours during a recess

before he took the witness stand and during his witness testimony. (Doc. 1 at 56–

79). He argues that the unconstitutional denial of his right to counsel created a

presumption of prejudice requiring a new trial. (Id.). In explaining his second

claim, Mr. Burnett relies primarily on Supreme Court holdings in Geders v. United

States, 425 U.S. 80 (1976), United States v. Cronic, 466 U.S. 648 (1984), and

Perry v. Leeke, 488 U.S. 272 (1989), to support his argument that he was denied

counsel in a way that violated his Sixth Amendment rights to the extent that

prejudice is presumed and a new trial is required. (Doc. 1 at 56–79). However,

those cases do not apply to Mr. Burnett’s situation and Mr. Burnett is not entitled


                                          26
       Case 5:20-cv-08011-SLB Document 12 Filed 05/27/21 Page 27 of 33




to relief on his claim.

      In Geders, the Supreme Court dealt with whether “a trial court’s order

directing petitioner, the defendant in a federal prosecution, not to consult his

attorney during a regular overnight recess, called while petitioner was on the stand

as a witness and shortly before cross-examination was to begin, deprived him of

the assistance of counsel in violation of the Sixth Amendment.” 425 U.S. at 81.

Similarly, in Perry, the Supreme Court held that a trial judge can prevent a

defendant from talking to his attorney during a short recess during the defendant’s

testimony without violating the defendant’s Sixth Amendment rights. Perry, 488

U.S. at 283–85. Cronic addressed whether “surrounding circumstances” in a

defendant’s representation could “make it unlikely that the defendant could have

received the effective assistance of counsel.” 466 U.S. at 666. All three cases

dealt with circumstances outside of run-of-the-mill ineffective assistance of

counsel and, specifically in Geders and Perry, with court orders that kept a

defendant from conferring with counsel.

      In this case, unlike in Geders and Perry, no action by the court deprived

Mr. Burnett of the ability to consult with his counsel. In fact, the court clarified for

the record that it did not, as a matter of practice, prevent criminal defendants from

conferring with counsel. (Crim. Doc. 112 at 4–6). When Mr. Burnett alerted the

court that his counsel was not conferring with him, the court stated not only that


                                          27
       Case 5:20-cv-08011-SLB Document 12 Filed 05/27/21 Page 28 of 33




counsel could talk to Mr. Burnett, but that it had never prevented a criminal

defendant from speaking to counsel. Id. As such, the cases on which Mr. Burnett

relies are inapposite because neither the court nor the circumstances acted to deny

Mr. Burnett access to counsel.

      In fact, as Eleventh Circuit precedent makes clear, Mr. Burnett cannot show

under the circumstances of his case that he was denied counsel in violation of the

Sixth Amendment. The Eleventh Circuit has held that, “a condition precedent to

a Geders-like Sixth Amendment claim” is the demonstration that the defendant

was actually deprived of counsel because he and his lawyer wished to confer “but

were precluded from doing so by the district court.” United States v. Nelson, 884

F.3d 1103, 1109 (11th Cir. 2018). The record in this case shows no such

deprivation; both the record and Mr. Burnett’s claims show that his counsel simply

decided not to confer with him without direction from the court. In fact, the court

immediately clarified that Mr. Burnett could talk to his counsel when he raised the

issue. (Crim. Doc. 112 at 4–6). Accordingly, Mr. Burnett cannot show a

deprivation of counsel in violation of his Sixth Amendment rights.

      Because Mr. Burnett cannot show that he was denied counsel in violation of

his Sixth Amendment rights, the court will liberally construe his claim as being




                                         28
          Case 5:20-cv-08011-SLB Document 12 Filed 05/27/21 Page 29 of 33




one of ineffective assistance of trial counsel under the Sixth Amendment.5 As

discussed above, to show ineffective assistance of counsel a petitioner must show

deficient performance and prejudice. Strickland, 466 U.S. at 687–88. To prove

prejudice, the “defendant must show that there is a reasonable probability that, but

for counsel’s unprofessional errors, the result of the proceeding would have been

different.” Id. at 694. “Failure to make the required showing of either deficient

performance or sufficient prejudice defeats the ineffectiveness claim.” Id. at 700.

      In his Section 2255 motion, Mr. Burnett fails to show how his counsel’s

failure to consult with him during a recess and on the stand prejudiced him. He

says that he made mistakes in his testimony that he wanted to correct but does not

explain what he mistakenly testified to or why it was material to his defense. (Doc.

1 at 62–67). Mr. Burnett does not make any argument regarding how the outcome

of the proceedings would have been different if his counsel had consulted with

him; he certainly does not show that, but for counsel’s failure to consult with him,

he would have been acquitted. See Strickland, 466 U.S. at 694. He simply does

not produce any arguments that would overcome the evidence of his guilt, which

the court characterized as “overwhelming.” (Crim. Doc. 79 at 3); (Crim. Doc. 101

at 24). Instead, he argues that his deprivation of counsel created a presumption of


      5
      Pro se filings like Mr. Burnett’s motion are entitled to liberal construction.
Mederos v. United States, 218 F.3d 1252, 1254 (11th Cir. 2000).

                                         29
        Case 5:20-cv-08011-SLB Document 12 Filed 05/27/21 Page 30 of 33




prejudice. (Doc. 1 at 37–54). Since there was no deprivation of counsel, that

argument is unavailing, and Mr. Burnett has not shown prejudice for his claim

relating to his counsel’s refusal to speak with him during the recess before he

testified and while he testified. The failure to show prejudice is fatal to his claim,

so the claim is due to be dismissed. See Strickland, 466 U.S. at 700.

        3. Ineffective Assistance of Appellate Counsel Regarding “Autonomy”

        In his third and final claim, Mr. Burnett argues that his appellate counsel

provided ineffective assistance by failing to argue that the trial court impermissibly

allowed counsel to “usurp control of an issue within Burnett’s sole prerogative”

and impermissibly failed to intervene when he was denied counsel. (Doc. 1 at 80–

84). Mr. Burnett cannot succeed on his claim because it is facially meritless and

appellate counsel is not required to bring meritless claims. See Nyhuis, 211 F.3d at

1344.

        Mr. Burnett argues that his appellate counsel was ineffective for not arguing

that the trial court violated his “protected autonomy right” by failing to intervene in

the usurpation of his rights and the denial of counsel, even after he alerted the court

to the denial of counsel through a note. (Doc. 1 at 80–84). As an initial matter,

the language of usurpation and autonomy rights used by Mr. Burnett arises in cases

quite different from Mr. Burnett’s. For instance, Mr. Burnett relies primarily on

the Supreme Court’s decision in McCoy v. Louisiana, which dealt with a


                                           30
       Case 5:20-cv-08011-SLB Document 12 Filed 05/27/21 Page 31 of 33




defendant’s right under the Sixth Amendment “to insist that counsel refrain from

admitting guilt, even when counsel’s experienced-based view is that confessing

guilt offers the defendant the best chance to avoid the death penalty.” 138 S. Ct.

1500, 1505 (2018). Thus, the issue in that case was the usurpation of the right of a

defendant to maintain his innocence. Such a matter is not at issue in this case;

there is no indication that Mr. Burnett was deprived of his right to protest his

innocence or his right to mount a defense. McCoy’s usurpation language is

therefore inapposite.

      Mr. Burnett also cites an Eleventh Circuit dissent that raises the idea of the

court’s “protecting duty,” which requires intervention “when the court is put on

notice that the defendant lacks assistance of counsel.” Stano v. Dugger, 921 F.2d

1125, 1163 (11th Cir. 1991) (Tjoflat, J., dissenting). That argument also fails.

First, as discussed above, Mr. Burnett was not denied the right to counsel. Further,

Mr. Burnett’s argument that the court failed in any duty to intervene based on a

lack of assistance of counsel is facially belied by the record. After Mr. Burnett

alerted the court that his counsel was not speaking with him, the court gave counsel

time to talk to Mr. Burnett. (Crim. Doc. 112 at 4). Counsel then told the court that

any issues could be cleared up on redirect. (Id.). Further, the court noted the

excellence of Mr. Burnett’s counsel multiple times on the record, stating that

counsel was well prepared and effective. (Crim. Doc. 112 at 169); (Crim. Doc. 79


                                          31
         Case 5:20-cv-08011-SLB Document 12 Filed 05/27/21 Page 32 of 33




at 3); (Crim. Doc. 101 at 21). The court went on to state that there was no

colorable argument that Mr. Burnett’s counsel was ineffective. (Crim. Doc. 79 at

1). Thus, the court believed that Mr. Burnett received not only adequate but

“outstanding” assistance from his trial counsel and the court was not on notice of

any need to intervene to protect Mr. Burnett from a denial of counsel. (Crim. Doc.

101 at 21). Accordingly, Mr. Burnett’s claim is facially meritless in light of the

record and his appellate counsel was not ineffective for failing to raise the claim on

appeal. See Nyhuis, 211 F.3d at 1344.

   IV.     CONCLUSION

      As set forth above, all of Mr. Burnett’s claims lack merit and are due to be

denied. Further, the claims fail even taking all of his factual allegations as true.

The law and the record preclude granting Mr. Burnett relief, so no evidentiary

hearing is necessary. See Schriro, 550 U.S. at 474. Accordingly, Mr. Burnett has

not established a sufficient basis for relief pursuant to Section 2255 and the court

will DENY Mr. Burnett’s motion to vacate his sentence, (Doc. 1); (Crim. Doc.

119). A separate Order will be entered contemporaneously with this Memorandum

Opinion.

                     CERTIFICATE OF APPEALABILITY

      Rule 11 of the Rules Governing Section 2255 Proceedings provides, “[t]he

district court must issue or deny a certificate of appealability when it enters a final


                                           32
       Case 5:20-cv-08011-SLB Document 12 Filed 05/27/21 Page 33 of 33




order adverse to the applicant.” An applicant for Section 2255 relief “cannot take

an appeal unless a circuit justice or a circuit or district judge issues a certificate of

appealability under 28 U.S.C. § 2253(c).” Fed. R. App. P. 22(b)(1). And, the

“certificate of appealability may issue [. . .] only if the applicant has made a

substantial showing of the denial of a constitutional right.” 28 U.S.C. § 2253(c)(2)

(emphasis added). To make a substantial showing of the denial of a constitutional

right, the applicant must show “that reasonable jurists could debate whether (or, for

that matter, agree that) the petition should have been resolved in a different manner

or that the issues presented were adequate to deserve encouragement to proceed

further.” Miller-El v. Cockrell, 537 U.S. 322, 336 (2003) (citations and internal

quotations omitted).

      In this case, all of Mr. Burnett’s claims are meritless and reasonable jurists

could not disagree. He has not demonstrated that the issues he raises are

reasonably debatable and/or deserve encouragement to proceed further. Therefore,

issuance of a certificate of appealability is not warranted in this case.

      DONE and ORDERED this 26th day of May, 2021.



                                         SHARON LOVELACE BLACKBURN
                                         UNITED STATES DISTRICT JUDGE




                                            33
